FILED
                              NOT FOR PUBLICATION                            APR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JOSE MANUEL RODRIGUEZ VICTOR;                     No. 07-73520
AIDE OSEGUEDA GUTIERREZ,
                                                  Agency Nos. A096-052-378
               Petitioners,                                   A077-600-002

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Jose Manuel Rodriguez Victor and Aide Osegueda Gutierrez, natives and

citizens of Mexico, petition pro se for review of the Board of Immigration

Appeals’ (“BIA”) order denying their motion to reconsider the BIA’s prior order

dismissing their appeal from an immigration judge’s (“IJ”) decision denying their


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
applications for cancellation of removal. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reconsider.

Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We review de novo

claims of constitutional violations in immigration proceedings. Ram v. INS, 243

F.3d 510, 516 (9th Cir. 2001). We deny the petition for review.

      The BIA was within its discretion in denying petitioners’ motion to

reconsider because the motion failed to identify any error of fact or law in the

BIA’s prior decision affirming the IJ’s denial of cancellation of removal. See 8

U.S.C. § 1229a(c)(6)(C); see also Romero-Torres v. Ashcroft, 327 F.3d 887, 889

(9th Cir. 2003) (“[c]ancellation of removal ... is based on statutory predicates that

must first be met”).

      We reject petitioners’ contention that their equal protection and due process

rights were violated because they should have been allowed to apply for

suspension of deportation. See Ram, 243 F.3d at 517 (“Line-drawing decisions

made by Congress or the President in the context of immigration must be upheld if

they are rationally related to a legitimate government purpose.”); Ramirez-Zavala

v. Ashcroft, 336 F.3d 872, 874-75 (9th Cir. 2003) (finding petitioner ineligible to

apply for suspension of deportation where removal proceedings commenced after

April 1, 1997).

      PETITION FOR REVIEW DENIED.


                                           2                                    07-73520